Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 1 of 14

EXHIBIT

7-3

Patient Name: ARREOLA, HECTOR R.

Qo
<=
Ss
ra
ut
a

 

 
    
 
     
  

Columbus Fire and Emergency
Medical Services

510 10th Street

Columbus, GA 31993

Prehospital Care Report

 
 
  

 

Call #; XX-XXXXXXX Patient Care #: 1

 
 

   
 

Becta

  

Name: ARREOLA, HEC

TORR, Age: 30 Years D.0.B: 08/14/1986 (mm/dd/yy)

 
 

 

 

Gender: Male SSN: XXX-XX-XXXX
Address: 5201 LICHFIELD ROAD Welght: KG / LB Race: Hispanic or Latino
COLUMBUS, MUSCOGEE, GA 31904 Phone: 9999999999 Ethnicity: Hispanic or Latino

 

  
 

 

 

 

 

 

 

 

 

 

 

 

   

Care Protocol : ; ; : |

  

[Universal Patient

 
   
   

‘Summary of Events

 

A- UPON ARRIVAL EMS FOUND A 30 Y/O MALE SITTING ON THE GROUND IN FRONT OF A RESIDENCE IN BILATERAL LEG CUFFS AND HANDCUFFS WITH CPD OFFICERS.
THE PT WAS CONSCIOUS, ALERT, BUT NOT SPEAKING. THE PT WAS ONLY MAKING NON-SPECIFIC NOISES/SOUNDS, EACH EYE WAS VERY SLUGGISH.

C- INITIALLY MEDIC 1 WAS CALLED TO THE SCENE DUE TO THE PT BEING COMBATIVE/A POSSIBLE PSYCH PER THE CPD OFFICERS. THE PT WAS TRANSPORTED TO

MMC ER IN THE CPD'S BILATERAL LEG CUFFS AND HANDCUFFS DUE TO BEING POSSIBLY COMBATIVE, WHILE ENROUTE TO MMC ER FOR FURTHER EVALUATION, THE PT
POSSIBLY WENT INTO A CARDIAC/RESPIRATORY/TRAUMA ARREST, THE PT HAD A HEMATOMA AND AN ABRASION/LACERATION ABOVE THE L/T EYE/EYEBROW AREA,
BLEEDING WAS CONTROLLED ON SCENE, CPD STATES THAT THE PT WAS VERY COMBATIVE PRIOR TO EMS ARRIVAL, MEDIC 1 CALLED ENGINE 8 TO THE SCENE FOR
MAN POWER DUE TO THE PT POSSIBLY GOING INTO RESPIRATORY/CARDIAC/TRAUMA ARREST WHILE ENROUTE TO MMC ER. MEDIC 1 STOPPED ON THE SIDE OF RIVER
ROAD NEAR THE PIGGLY WIGGLY AND STARTED ALS PROTOCOLS AND CPR WHILE WAITING FOR THE ENGINE COMPANY TO ARRIVE,

H- EMS WAS UNABLE TO GET A MEDICAL HISTORY ON THE PT

A~ VITALS, INITIALLY IN POC WITH LEG CUFFS AND HANDCUFFED BEHIND THE PTS BACK, THEN INTO THE SUPINE POSITION TO START ALS PROTOCOLS. UPON THE PT
GOING INTO RESPIRATORY/CARDIAC/TRAUMA ARREST MEDIC 41 CALLED FOR DISPATCH TO SEND THE CLOSEST ENGINE COMPANY FOR MAN POWER, FSBS 85, 15
LITERS O2 ADULT BVM WITH VENTILATIONS AT 10 TO 12 TIMES A MINUTE, AED PADS ADVISED NO SHOCK, CPR, 3-LEAD SHOWED ASYSTOLE AND POSSIBLE PEA
RHYTHM, 16GA INT R/T El, 18GA INT L/T EJ, 200CC BOLUS OF A 1000ML BAG N/S, INTUBATED WITH 7,5MM ET TUBE AT 26-28CM, ADULT TUBE HOLDER, ETCO2
READING OF 11-60 MMHG, 1 2MG NARCAN IV, 1 1MG 1:10000 EPI IV, 1 AMP SODIUM BICARB, ADULT C-COLLAR FOR PRECAUTIONARY REASONS

R- PT REMAINED IN A POSSIBLE PEA RHYTHM, UNCONSCIOUS, AND UNRESPONSIVE, EACH EYE BECAME FIXED AND DILATED. ALS PROTOCOLS AND CPR WERE
CONTINUED WHILE ENROUTE TO MMC ER,

T- MMC ER FOR FURTHER EVAL WITHOUT INCIDENT PER THE TRAUMA ARREST PROTOCOL.

T- MMC ER FOR FURTHER EVAL WITHOUT INCIDENT PER POSSIBLE TRAUMA ARREST PROTOCOL,

  

 

 

 

 
  
 
 

    
 
 

baal Ne}

  
 

 

 

 

 

 

  

 
  
  

MEDICATION ALLERGIES : “ Generic Name :

 

 

 

EMS crew was unable to determine if patient has any ‘0 determine If patient has any
Unable to determine allergies

Known drug allergies

 

   
 
 
 

Environmental/Food Allergies

Not Known

 
 

 

 

ipatient Medications (Generic Name

EMS crew was unable to determine / obtain patient
medications

Unable to obtain medications

 

   

 

 

Columbus Fire and Emergency Medical
Inc, Date: 01/09/2017 Patlent Name: ARREOLA, HECTOR R, Services Page: 1

Incident #: 0000869 Call #: XX-XXXXXXX Date Printed: 08/16/2019 15:53

 
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 2 of 14
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 3 of 14

Patient Name: ARREOLA, HECTOR R,

Medical Surgery History a ie

 

   

 

 

 

 

 

Nat Avallable, not applicable

 

 

 

 

 

 

 

 

     
  

intbtaiite 3 Exam

  

  

Mental Status: Thcoharant, ‘ Neuro? Renee } Eyes: R: Fixed/Non- Reactive, Sluggish, ; L: Fixed/Non- -Reactive, Sluaaish, ; 7 Skin: Normal ¢ . Head /Face: |
Normal, ; Neck: Normal, ; Chest/Lungs: Normal Chest Assmt, Normal, Clear & Equal Breath Sounds, ; Heart: Normal, ; LUQ: Normal (Soft, Non-Tender),
; LLQ: Normal (Soft, Non-Tender), ; RUQ: Normal (Soft, Non-Tender), ; RLQ: Normal (Soft, Non-Tender), ; GU: Normal, ; Cervical: Normal (No Pain or

Deformities), ; Thoracic(back): Normal (No Pain or Deformities), ; Lumbar: Normal (No Pain or Deformities), ; Extremities: Upper R: Abnormal C.M.S.,
per L: Abnormal C.M.S., ; Lower R: Abnormal C.M.S,, ; Lower L: Abnormal C.M.S., >

  

 

    

 

 

 

 

 

Chief Complainter POSSIBLE CARDIAC/RESPIRATORY ARREST x
Secondary Complaint:
Alcohol /Drug Use:

 

 

 

 

 

 

 

ry Onset Injury Cause

Not Known

 
   

 

Injury Mechanism : i Injury Intent ooo | Ht. of Fall
Not Applicable |

 

 

 

       
  
  

Primary ‘Symptom _ Other Associated | Symptoms _

change in Responsivenass

  
 
 
  

   

Time | B/P |Pulse ‘Rhythm Reap. Effort “|Sp02 $p02 Qual. | Etco2 ee T RTS | Limb

 

 

 

 

 

 

 

 

 

 

 

 

 

Jam. Air

   

 

 

“ J eee [bet arm [Fowlers

Cause For Change.

 

 

“lie lead ECG: Lateral Ischemla

 

 

 

 

 

 

 

 

Time c : Z of Equipment | Attempts Response

05:48 Glucose Analysis i N/A

o5:51 - Positive Pressure Ventilation ; Unchanged

05:51. -Cardiopulmonary Resuscitation ‘h . : ; Unchanged

05:51 - Endotracheal Intubation eee NIA .5MM ET TUBE AT

05:51 Monitoring a, i : ea N/A READING
1-60 MMHG

05:51 ‘ | Spinal Immobilization - F Rigid Collar eee N/A Yes

05:51 TACcaaS: €xternal Jugular Line ; Unchanged Yes SIDE EJ
05:51 Access-External Jugul ; N/A Yes T SIDE EJ

05:51 Responder f / N/A Yes

£ 4
gE f 5
2 {9 ‘a £ E
a {9° ® a9
3b 2 Yo
Q s 3 > 4

2 - Z

eae Pe

“Dosage. _ Response : Comments

“Other/Miscellaneous 15 LPM (Gas ; : “45 LITERS 02 ADULT

BVM

4 Normal Saline —_ : , Intravenous ; = Unchanged ; 200cc BOLUS OF A

Naloxone (Narcan) _ . ; : Intravenous _ , _ 2 MG, “Unchanged at
Epinephrine i 10, 000 =n a ; Intravenous ; “a MG _Unchanged

‘Sodium bicarbonate Intravenous 88 MEQ; Unchanged

 

 

 

 

 

Columbus Fire and Emergency Medical
Inc. Date: 01/09/2017 Patient Name: ARREOLA, HECTOR R. Services Page: 2

Incident #: 0000869 Call #: XX-XXXXXXX Date Printed: 08/16/2019 15:53

 

 
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 4 of 14
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 5 of 14

Patient Name: ARREOLA, HECTOR R.

 

 

 

 

  
 

{injury Detail:

 

 

 

 

 

 

 
  

Abrasions

Bleeding Controlled

Laceration

 

a Head : — 7“ Soft Tissue Swelling/Brulsing

 

Abrasions
Bleeding Controlled .

Laceration

 

 

 

 

 

 

Columbus Fire and Emergency Medical
Inc. Date: 01/09/2017 Patient Name: ARREOLA, HECTOR R. Services Page: 3
Incident #: 0000869 Call #: XX-XXXXXXX Date Printed: 08/16/2019 15:53

 
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 6 of 14
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 7 of 14

Patient Name: ARREOLA, HECTOR R,

 
   
   
 
 

; Injury Detail

|Face Soft 1 Tissue Sweling/iuisng

 

 

 

 
          

Ipatient Moved To ‘Ambulance Seay any " [Patient s s Position In Transport _ ‘(Patient Moved From Ambulance :
stretcher eee _[Stretcher

 

 

 

Call ane fo beamed

 

Call Type: Psychiatric Problems Dispositions asked, Tranepdrted ist Reap, Arr:

Resp. Mode: Lights and Sirens by EMS PSAP: 05:27 Incident #: 0000869
Urgency: Immediate Resp. Mode: Initial No Lights or Disp. Notified: 05:27 Call Sign: MO1
Response: 911 Response Sirens, Upgraded to Unit Disp.: 05:28 Veh. #:01791
Location: Home/Residence Lights and Sirens Enroute; 05;29 Start Miles: 84676.4
Address: 747 MOSS DR Destination: Midtown Medical At Scene: 05:39 Scene Miles: 84680,3 To Scene: 3,9

Center - Columbus,
710 Center St.,

COLUMBUS, Muscogee, At Patient: 05:40

GA 31904 Depart: 05:51
Columbus, GA
31901 Arrive Dest: 06:11 Dest. Miles: 84683.4 To Dest: 3.1
Dest, Determ,: Protocol Tiere a
In Quarters: 07:40 End Miles: 84683.4 To End: 0.0

Diverted From:

Cc leds
Response Delay: None SngERS

Scene Delay: None

 

 

 

 

Transport Delay: None

 

 

 

 
    
  

  
   

crew Member - are

  

Level o} of exept

 

 

Barnes, - James (3B) tees ; EMT Paramedic ; -
push Aaron (48) EMT Intermediate

 

 

 

   

 

 

 

 

   
 
 
 

Company | Name 5

Medicaid

 

 

 

 

 

 

Occupation wy oces

 
 
  

Do you have coples of ‘the hospital face sheet and Insurance ¢ card?

   

 

Patient Feedback Contact Email, __|Wone

 

 

 

Columbus Fire and Emergency Medical
Inc. Date: 01/09/2017 Patient Name: ARREOLA, HECTOR R. Services Page: 4

Incident #: 0000869 Call #: XX-XXXXXXX Date Printed: 08/16/2019 15:53

 

 

 
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 8 of 14
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 9 of 14

Patient Name: ARREOLA, HECTOR R,

   

Hospital/Receiving ‘Agent Signature

 
 
 

Hospital/Receiving Agent
L acknowledge that th

 

I Agree I Disagree Not Applicable

 
 

 

Signature

Printed Name AMY RN Date 5 02/09/ 2087 O7:11

 
 
 

 

 

 

  

 

Medical Control Physician

L acknowledge that I have authorized the u use e of controlled medications/procedures for this Patient.

 

 

I Agree I Disagree Not Applicable

 

 

 

 

 

SSE SSE SES SEL LEE ST TE TC EET AT I INR

 

Signature

 

Printed Name SPURLOCK Date 01/09/2017

 

 
 

 

 
 

 

Patient Consent Form _

   

 

lour Notice “of Privacy ‘Practices ‘provides information about how we may use and disclose protected health information about you. You have the right to | review our notice
before signing this consent. As provided tn our notice, the terms of aur notice may change, If we change our notice, you may obtain a revised copy. You have the right to
request that we restrict how protected health Information about you is used or disclosed for treatment, payment or health care operations, We are not required to agree
ito this restriction, but If we do, we are bound by our agreement, By signing this form, you consent to our use and disclosure of protected health information about you for
treatment, payment or health care operations. You have the right to revoke this consent, in writing, except where we have already made disclosures in reliance on your

   

 

1 Agree I Disagree Not Applicable

Waiver of Liability

 

 

 

I refuse = treatment 2 and/or transportation by the providing ambulance service. I assume responsibility for my Gwih; my child's own, or any family member's medical
treatment, I have been advised to seek the attention of a physician. I release the providing ambulance service, its employees, officers and directors from liability resulting
from my own, my child's own, or any other family member's refusal of medical treatment or transportation.

   

 

 

   

J Agree I Disagree Not Applicabl

Authorization for eling

 

         

Tr authorize athe release t to the Social “Security Administration ‘and Centers for ‘Medicare ‘and ‘Medicaid Services, ‘any “HMO/PPO, ‘other private’ or F pablle | insurance, BF thi thelr.
agents, fiscal intermediaries or carriers or an Independent agency performing billing or collection functions on behalf of the ambulance service, any personal, medical or
billing information needed for this or a related claim. I understand 1 will be responsible for any services that are not paid/covered by my Insurance. A copy of this
authorization shall be valid as the original and shall remain In effect until revoked in writing by the patient/insured. I request payment of medical Insurance benefits either
ito me or to the ambulance Service.

 

 

I Agree J Disagree Not Applicable

Columbus Fire and Emergency Medical
Inc. Date: 01/09/2017 Patient Name: ARREOLA, HECTOR R. Services Page: 5

Incident #: 0000869 Call #: XX-XXXXXXX Date Printed: 08/16/2019 15:53

 
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 10 of 14
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 11 of 14

Patlent Name: ARREOLA, HECTOR R,

 

Signature

Un Ae To Signo

Printed Name HECTOR R ARREOLA Date 01/09/2017

 

 

  
 

  

 

 

lour Notice “of Privacy Practices provides information about how we may use and disclose protected health information about you. You have the right to review our notice
before signing this consent. As provided in our notice, the terms of our notice may change. If we change our notice, you may abtain a revised copy, You have the right to
request that we restrict how protected health information about you Is used or disclosed for treatment, payment or health care operations. We are not required to agree
to this restriction, but if we do, we are bound by our agreement. By signing this form, you consent to our use and disclosure of protected health information about you for
treatment, payment or health care operations. You have the right to revoke this consent, In writing, except where we have already made disclosures in reliance on your

prior consent.

 

1 Agree I Disagree

Waiver of Liability

IT refuse treatment and/or transportation by the praviding ambulance service. I assume responsibility for my own, my child's own, or any family member's medical
treatment, I have been advised to seek the attention of a physician, I release the providing ambulance service, its employees, officers and directors from liability resulting
ber's refusal of medical treatment or transportation.

Not Applicable

 

   

 

from my own, my child's o

 

 

 

I Disagree

Not Applicable

 

   

IT authorize the release to the Sacial Security Administration and Centers for Medicare and Medicaid Services, any HMO/PPO, other private or public Insurance, or thelr ,
agents, fiscal intermediaries or carriers or an independent agency performing billing or collection functions on behalf of the ambulance service, any personal, medical or
billing information needed for this or a related claim. I understand I will be responsible for any services that are not paid/covered by my Insurance, A copy of this
authorization shall be valid as the original and shall remain In effect until revoked in writing by the patient/insured. I request payment of medical insurance benefits either
ito me or to the ambulance service, om ae, od

Not Applicable

 

I Agree I Disagree

   

Witness

 

 

I acknowledge that I have witnessed the patient/guardian sign this Patient Care

   

I Agree I Disagree Not Applicable

Authorized Representative

 

 

Is not an acceptance of financial responsibility for the services rendered,

 

  

1 am signing on behalf of the patient. I recognize that signing on behalf of the patien

 

 

I Agree I Disagree Not Applicable

 

 

 

   

Signature

Printed Name AMY Date 01/09/2017
Relationship MMC ER RN Authorized Representative Representative of agency/institute furnishing care,
services, assistance to pt,
Address , City
State Postal Code

 

 

Columbus Fire and Emergency Medical
Inc. Date: 01/09/2017 Patient Name: ARREOLA, HECTOR R. Services Page: 6
Incident #; 0000869 Call #: XX-XXXXXXX Date Printed: 08/16/2019 15:53

 
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 12 of 14
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 13 of 14

Patient Name: ARREOLA, HECTOR R,

Reason Pt. Unable to Sign DUE TO POSSIBLY BEING IN
CARDIAC/RESPIRATORY ARREST

 

   

Phone Number

 

 

 

Technician

Technician

 

 

I acknowledge th that I have provided the above assessments/treatments fi

 

this patient.

   

I Agree I Disagree Not Applicable

 

 

 

Ambulance Crew ttemnifter Statement

 

 

available or willing to sign on the patient’s behalf.

Not Applicable

 

 

T Agree TDi

  

  
 

Signature

Printed Name = Aaron Bush
Reason Pt. Unable to Sign

Date

My signature below indicates that, at the ‘time of service, the patient w was as physically or mentally incapable of signing, and that none of the authorized representatives w were

01/09/2017

 

   

 

 

 

Technician

   

 

I Agree I Skagae: _Net Applicable

Ambulance Crew Member Statement

My ‘signature below Indicates that, vat the time of service, the patient w was s physically or ‘mental ly incapable of signing,
available or willing to sign on the patient's behalf.

Not ‘inppitaeble

I Agree I Disagree

 

Signature

Printed Name James Barnes

Date
Reason Pt. Unable to Sign

 

 

 

 

and that hone e of the authorized ‘representatives we were

01/09/2017

 

 

 

 

    

RCT
"Valuables

 

Belongings Left: At Destination with Patient

Inc. Date: 01/09/2017 Patient Name; ARREOLA, HECTOR R.

Services
Incident #: 0000869 Call #; XX-XXXXXXX

 

Columbus Fire and Emergency Medical

 

Page: 7
Date Printed: 08/16/2019 15:53

 
Case 4:19-cv-00005-CDL Document 15-3 Filed 11/08/19 Page 14 of 14
